Citation Nr: 0814794	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right arm 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for a bilateral ankle 
disability.

7.  Entitlement to service connection for a left hip 
disability.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
August 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied entitlement to service connection for 
a right knee injury, spina bifida S1 and lumbar scoliosis, an 
arm condition, post-traumatic stress disorder, pes planus 
(claimed as a foot condition), an ankle condition, left hip 
pain, hearing loss, and tinnitus.

The issues have been re-characterized to comport to the 
evidence of record, particularly the veteran's VA Form-9.

The issue of a low back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a right knee disability.

2.  There is no competent medical evidence that the veteran 
currently has a right arm disability.

3.  The preponderance of the evidence is against a finding 
that the veteran participated in combat.  

4.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.

5.  The preponderance of the evidence is against a finding 
that the veteran has PTSD as a result of his service in the 
military.

6.  There is no competent medical evidence that the veteran's 
bilateral foot disability is related to service.

7.  There is no competent medical evidence that the veteran's 
bilateral ankle disability is related to service.

8.  There is no competent medical evidence that the veteran 
currently has a left hip disability.

9.  Bilateral hearing loss was not diagnosed in service or 
for many years thereafter, and there is no competent medical 
evidence that bilateral hearing loss is related to service.

10.  Tinnitus was not diagnosed in service or for many years 
thereafter, and there is no competent medical evidence that 
tinnitus is related to service.






CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2007).

2.  A right arm disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2007).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

4.  A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).

5.  A bilateral ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).

6.  A left hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2007).

7.  Bilateral hearing loss was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

8.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004, and post-adjudication notice by 
letter dated in March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the 
existence or etiology of the claimed right knee, right arm, 
and left hip conditions.  VA's duty to assist doctrine does 
not require that the veteran be afforded a medical 
examination, however, because there is no competent medical 
evidence that the claimed conditions currently exist.  See, 
McLendon v. Nicholson, 20 Vet. App. 79, 82-83  (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 
3.159 (c) (2007).  

A medical examination was not provided regarding the etiology 
of the claimed PTSD disability.  VA's duty to assist doctrine 
does not require that the veteran be afforded a medical 
examination, however, because there is no evidence indicating 
an association between in-service events and this disability.  
See, 38 U.S.C.A. § 1154(b) (2007); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993), McLendon v. Nicholson, 20 Vet. App. at 
82-83; Charles v. Principi, 16 Vet. App. 370; 38 C.F.R. § 
3.159 (c).  

A medical examination was not provided regarding the etiology 
of the claimed bilateral foot and ankle conditions, bilateral 
hearing loss, or tinnitus disabilities.  VA's duty to assist 
doctrine does not require that the veteran be afforded a 
medical examination, however, because there is no medical 
evidence indicating an association between in-service 
injuries and the bilateral foot and ankle conditions, and in 
regards to the claimed hearing loss and tinnitus, there is no 
documented or credible evidence of in-service noise exposure.  
See, McLendon v. Nicholson, 20 Vet. App. at 82-83; Charles v. 
Principi, 16 Vet. App. 370; 38 C.F.R. § 3.159 (c).  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Claims for Service Connection for the Right Knee, Right 
Arm, and Left Hip 

The veteran seeks service connection for right knee, right 
arm, and left hip disabilities.  He claims that he is 
presently suffering from right knee and arm disabilities as 
result of injuries to his right knee and arm in service and 
from a left hip disability that is secondary to his right 
knee disability.  The veteran submitted a buddy statement 
that notes that the veteran injured his arm during an 
accident involving a tank during his service in the National 
Guard.  The veteran has also made this contention in a 
statement to his private chiropractor that is of record dated 
in August 2005.  The veteran has no service connected 
disabilities.

The medical evidence of record does not show present 
diagnoses related to the veteran's right knee, right arm, or 
left hip.  Service medical records (SMRs) do indicate an in-
service injury to the veteran's right knee in May 1967.  It 
was noted that the veteran twisted his right knee and that he 
had a possible medial cartilage or ligament tear.  He was 
given bandages and crutches.  In June 1967 it was noted his 
right knee was very loose at the lateral collateral ligament 
and slightly unstable over the medial collateral ligament, 
but that his anterior crucial ligament was okay.  There is no 
evidence of record that indicates that the veteran was 
treated for any injury or condition related to his right arm 
or left hip during active service or while in the National 
Guard.

There is no medical evidence of record indicating that the 
veteran has been diagnosed with current conditions related to 
his right knee, right arm, or left hip.  VA treatment records 
dated in March 2004 indicate that following x-rays, the 
treating physician gave the veteran's left knee a negative 
impression.  Bilateral knee pain was reported by the veteran 
to his private chiropractor in August 2005.  Likewise, in an 
August 2005 private chiropractic opinion it is noted that the 
veteran reported continuous pain in his arm and left hip 
since his claimed in-service injuries.

Nonetheless, regardless of the fact that the veteran had an 
injury to his right knee in service, regardless of whether he 
had an arm injury in-service, and regardless of whether he 
claims that his right knee injury in-service has caused his 
claimed left hip condition, service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or 
injury occurred in service is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Furthermore, pain alone, without a diagnosed or 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom; 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as a 
diagnosis or the etiology of a disease or disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered they do not 
outweigh the evidence of record, which does not show any 
current diagnosis of, or treatment for, right knee, right 
arm, or left hip conditions.  See 38 C.F.R. § 3.385 (2007).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
right knee, right arm, and left hip disabilities is not 
warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

II.  Claim for Service Connection for PTSD

The veteran seeks service connection for PTSD that he claims 
is related to his service in the Army National Guard.  
Specifically, the veteran claims that while he was a member 
of the Army National Guard of Michigan, he was called up for 
federal duty during the 1968 riots in Detroit, Michigan.  The 
veteran has stated that he fired his tank's weapons at 
buildings in Detroit, that he was a sniper during the riots, 
and that he killed several people.  The veteran also 
submitted a buddy statement dated in January 2005 that notes 
that its author served with the veteran in the Detroit riots 
and that many persons involved in the riots were killed or 
injured.

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 
(1997).
A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

The veteran has been diagnosed with PTSD.  VA treatment 
records dated in April 2004 note that the veteran was given a 
diagnosis of PTSD during a VA mental health intake 
examination in January 2004.  The treating April 2004 
clinician noted that the veteran reported that he was a 
sniper during the Detroit riots in 1968 and that he killed 
several people.  The veteran reported that he sleeps only 
four to five hours a night, that he is socially isolated, and 
that he is hypervigiliant.  A GAF score of 58 was assigned.

The veteran's service personnel and medical records do not 
corroborate his participation in, or assignment to, riots in 
Detroit in 1968 during his active service or during his 
service in the Army National Guard.  During his first period 
of active service from April to August 1967 personnel records 
reflect that the veteran completed training at Fort Ord, 
California.  His military occupational specialty (MOS) was as 
a clerk, and he was given the Marksman (rifle) badge.  He 
received no medals that denote that he served in combat, nor 
does he allege that he was in combat or that he was subjected 
to enemy fire during this period of service.  Personnel 
records from the Army National Guard indicate that the 
veteran enlisted in the Guard in December 1965.  Personnel 
records do not indicate that he served in Detroit in 1968 or 
that he received any medals that denote that he served in 
combat.

The RO made several attempts to acquire the veteran's records 
for his period of service in the Army National Guard from the 
Adjutant General of the Michigan National Guard.  The RO also 
requested the veteran's entire personnel file from the 
National Personnel Records Center, which responded that all 
available personnel documents were sent to the RO.

Since it has not been shown that the veteran engaged in 
combat with the enemy, any alleged in-service stressors must 
be supported with credible evidence.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993) see also Cohen v. Brown, 10 Vet. App. 
128 (1997).  In this regard, the Board notes that the 
veteran's service personnel records do not corroborate that 
he was in the places he alleges that he was, or that he 
participated in the stressful events he alleges.  While a 
"buddy" statement is of record, it does not corroborate the 
specific stressors claimed; shooting at and killing people.  

Although the veteran has been diagnosed with PTSD, his 
diagnoses are based on his reported uncorroborated history of 
non-combat stressors.  To warrant service connection for 
PTSD, 38 C.F.R. § 3.304(f) provides that the diagnosis must 
conform to 38 C.F.R. § 4.125(a), and must be based either on 
a claim or account of events during demonstrated combat, or 
on verified stressors.  No probative weight may be assigned 
to a diagnosis of PTSD based on the veteran's non-credible 
account of combat participation or unverified stressors.  

The veteran has argued that he has PTSD and that it is 
related to service, however, he is not competent to render an 
opinion regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, does not constitute competent 
medical evidence of causality.  LeShore v. Brown, 8 Vet. App. 
406 (1995).

The holding in Pentecost v. Principi, 16 Vet. App. 124 (2002) 
provides that a veteran need not corroborate a non-combat 
stressor of enemy rocket attacks on a base where his unit was 
stationed with evidence of his physical proximity to, or 
firsthand experience with, the attacks, but rather that his 
presence with the unit at the time the attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  The record does not allow for application of the 
liberalized standard for such claims established in Pentecost 
since there is no independent evidence that the veteran was 
subjected to enemy attack, or that he even served with the 
Army National Guard in riots in Detroit, Michigan.  

The Board finds that there is no credible supporting evidence 
that the claimed in-service stressors occurred, and there is 
no medical evidence of a confirmed diagnosis of PTSD which is 
based on a verified stressor.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and service connection for PTSD is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

I.  Claims for Service Connection for the Bilateral Foot, 
Bilateral Ankle, Hearing Loss, and Tinnitus

The veteran seeks service connection for bilateral foot, 
bilateral ankle, bilateral hearing loss, and tinnitus 
disabilities.  He claims that he is presently suffering from 
bilateral foot and ankle disabilities that are secondary of 
an injury to his right knee in service.  The veteran claims 
he suffers from bilateral hearing loss and tinnitus as a 
result of noise exposure during service.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385 (2007).
Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

The record shows present bilateral foot, bilateral ankle, 
hearing loss, and tinnitus disabilities.

A private medical treatment record dated in June 2000 notes 
that the veteran's right foot was diagnosed with degenerative 
changes, swelling adjacent to the first metatarsal bone, 
which could be the result of gouty arthritis, and a calcaneal 
spur.  VA treatment records dated in March 2005 note that the 
veteran's bilateral feet were diagnosed with degenerative 
changes and hallux valgus deformity.

A private medical treatment record dated in January 2001 
notes that the veteran's left ankle was diagnosed with 
swelling and a large calcaneal spur.  VA treatment records 
dated in March 2005 note that degenerative changes are also 
seen in the ankle joint.

VA treatment records dated in July 2004 note that the veteran 
was diagnosed with mild to moderately-severe sensorineural 
hearing loss, 1000-8000 Hz, bilaterally.  It was also noted 
that the veteran reported tinnitus bilaterally, more so on 
the left, and that its onset began at least 20 years ago.

SMRs indicate that in May 1967 the veteran was diagnosed with 
plantar facistis, and that he complained of bilateral ankle 
pain.  SMRs also indicate that the veteran injured his right 
knee in May 1967.  SMRs do not indicate any in-service 
incurrence of hearing loss or tinnitus.  Personnel records 
show that the veteran's MOS was as a clerk, and that he did 
not have foreign service.  He was awarded the Marksman 
(rifle) badge, however this alone does not establish that the 
veteran was exposed to acoustic trauma while in-service or 
that his claimed hearing loss or tinnitus incurred during 
service.

Regardless of the fact that the veteran had in-service 
injuries to his bilateral feet, bilateral ankle, right knee, 
or whether the veteran was exposed to acoustic trauma in 
service, there is simply no competent medical evidence that 
the veteran's current disabilities are related to service.  

The favorable evidence consists of the veteran's contention 
that his current bilateral foot and ankle conditions, and 
hearing loss and reported tinnitus disabilities are related 
to injuries and noise exposure in service, respectively.

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of bilateral foot and ankle 
disabilities, hearing loss, and reported tinnitus of record 
are more than 30 years after the veteran was discharged from 
active service and from when his claimed injuries and noise 
exposure during service in the National Guard occurred.  The 
passage of more than 30 years before any evidence of the 
disability is of record weighs heavily against a finding that 
such disability is related to service on a direct basis.  See 
38 C.F.R. §§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnoses 
are related to injuries and noise exposure in service, this 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Though 
the veteran's lay assertions have been considered, they do 
not outweigh the evidence of record, which shows that the 
veteran's bilateral foot and ankle conditions, hearing loss, 
and reported tinnitus did not develop for many years after 
service.  Nor is there any competent medical evidence of 
record relating the veteran's current diagnoses with injuries 
and noise exposure during service.  
The first contemporaneous evidence of hearing loss of record 
is well after the one-year presumptive period from discharge 
from service; thus, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
a bilateral foot condition, bilateral ankle condition, 
bilateral hearing loss disability, and tinnitus is not 
warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a right arm disability 
is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.






REMAND

The veteran contends that his low back condition is secondary 
to his current right knee condition, which resulted from a 
right knee injury in-service.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Private treatment records dated from 2001 to the present 
indicate that the veteran currently has been diagnosed with, 
and treated for, various conditions related to his low back.  
Private medical records dated in September 2001 note that 
following Magnetic Resonance Imaging testing, the veteran was 
diagnosed with disc desiccation with mild generalized disc 
budge at L5-S1.  Likewise, September 2001 private 
chiropractic records note that the veteran had 8 
rehabilitation visits and diagnoses of low back pain and L5-
S1 disc were given.  A May 2004 private chiropractic opinion 
notes that the veteran has diagnoses of subluxation of L4-S1 
with disc thinning, ankylosis, sciatic neuritis, and 
arthralgia.

SMRs do not indicate that the veteran had any complaints of, 
or treatment for, any type of injury to his back in-service, 
however, SMRs do note that in May and June 1967 the veteran 
was treated for a right knee injury. 

The veteran's private chiropractor submitted an opinion dated 
in August 2005.  The chiropractor specifically noted that the 
veteran related that he was injured at Fort Ord in 1967.  It 
was then noted that the veteran related that he sustained 
injuries causing him to have a cast from his hip to ankle and 
that this cast caused his knees to blow up.  The chiropractor 
opined that the veteran's in-service injury caused his joints 
to become misaligned (subluxated) in 1967, and that this 
caused a shift in weight bearing that resulted in disc 
degeneration as evidenced at the L5-S1.  The Board finds that 
the foregoing report to have limited probative value, if any, 
as it is merely a recitation of the veteran's self-reported 
and unsubstantiated medical history.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history is not transformed into medical evidence simply 
because it was transcribed by a medical professional); Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion 
based on an inaccurate factual premise has no probative 
value.).

The current record contains competent evidence of a current 
low back condition. While the veteran does not have a current 
right knee disability and the claim for service connection 
for a right knee disability have been denied, SMRs from May 
and June 1967 indicate an in-service injury to the knees, and 
a private medical opinion indicates that the injury to the 
knees could have caused his current back disability.  There 
is insufficient medical evidence for the Board to decide the 
veteran's claim and a VA medical examination must be 
provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
See also U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c) 
(2007).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any current low back 
disability.  The examiner should conduct a 
thorough examination of the veteran's low 
back and diagnose any disabilities found.  
As to any disability identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disability is related to any 
injury incurred during active service, in 
particular, the injury reflected in his 
SMRs.  A complete rationale must be 
provided for all opinions. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
note and specifically address in his 
opinion the August 2005 private 
chiropractic opinion of record and SMRs 
dated in 1967, indicating that the veteran 
injured his right knee.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


